DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MICHAEL S. BALDONI,
                              Appellant,

                                      v.

                               RYAN GAVULIC,
                                  Appellee.

                               No. 4D19-2088

                               [March 19, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stefanie C. Moon, Judge; L.T. Case No. 18-7195 DVCE
(63).

    David M. Scott of the Florida Family Law Clinic, LLC, Fort Lauderdale,
for appellant.

   Rebecca A. Rodriguez of Gray│Robinson, P.A., Fort Lauderdale;
Shannon M. West of New Horizons Law, P.A., Coral Springs; and Jonathan
Axel of Legal Aid Service of Broward County, Inc., Plantation, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and GERBER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.